*56Judgment, Supreme Court, New York County (Bernard J. Fried, J.), rendered May 18, 2001, convicting defendant, after a jury trial, of seven counts each of assault in the second degree and riot in the first degree, and sentencing him to seven concurrent terms of five years on the assault convictions, concurrent with seven concurrent terms of U/s to 4 years, unanimously affirmed.
The verdict was based on legally sufficient evidence. Contrary to defendant’s argument, the People were not required to prove that he was still present at, or participating in, the riot at the moment of the victims’ injuries (see Penal Law §§ 240.06, 120.05 [6]). The riot statute permits a riot participant to be held criminally liable for the acts of other participants, in the course of the same continuing riot, even after his or her own participation may have terminated (see People v Spivey, 81 NY2d 356, 361 [1993]; compare People v Hedgeman, 70 NY2d 533 [1987]). Similarly, the court’s instruction in this regard was correct.
We perceive no basis for reducing the sentence. Concur— Tom, J.P., Mazzarelli, Andrias, Ellerin and Lerner, JJ.